2021 IL App (2d) 200577-U
                                         No. 2-20-0577
                                 Order filed December 22, 2021

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-2435
                                       )
DEXTER L. WHITE,                       ) Honorable
                                       ) Debra D. Schafer,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court.
       Justices Schostok and Birkett concurred in the judgment.

                                            ORDER

¶1     Held: (1) The State proved beyond a reasonable doubt that defendant committed
             aggravated domestic battery by strangling the victim; the absence of physical injury
             to the victim did not bar a guilty finding. (2) The State did not create a “mini-trial”
             on other-crimes evidence consisting of defendant’s prior act of domestic violence
             toward the victim.

¶2     Defendant, Dexter L. White, appeals the judgment of the circuit court of Winnebago

County finding him guilty of one count of aggravated domestic battery (720 ILCS 5/12-3.3(a-5)

(West 2016)) and one count of domestic battery (720 ILCS /12-3.2(a)(1) (West 2016)). Defendant

contends that (1) he was not proved guilty of aggravated domestic battery because the State did
2021 IL App (2d) 200577-U


not establish that he strangled the victim and (2) the court’s admission of other-crimes evidence

created a “mini-trial” that denied him due process. We reject both contentions and affirm.

¶3                                     I. BACKGROUND

¶4     Defendant was indicted on one count of aggravated domestic battery based on his

knowingly strangling Amanda Wolfe by grabbing her by the neck and intentionally impeding her

normal breathing or circulation of blood (720 ILCS 5/12-3.3(a-5) (West 2016)) and one count of

domestic battery based on his knowingly striking Wolfe and causing a cut (720 ILCS 5/12-

3.2(a)(1) (West 2016)). The alleged date of the offenses was September 11, 2016.

¶5     In pretrial proceedings, the State brought two motions in limine relevant to this appeal. In

the first motion, the State sought to introduce evidence of defendant’s prior commission of

domestic violence against Wolfe (see 725 ILCS 5/115-7.4 (West 2018)), namely a January 2012

incident that led to a conviction of aggravated domestic battery. The second motion sought to

introduce a letter that defendant sent to Wolfe in February 2019 while he was in prison on another

offense. The trial court granted both motions.

¶6     At defendant’s bench trial on the current offense, the State called Wolfe and Rockford

police officer Richard Beaufils to testify to the January 2012 incident. Beaufils testified that on

January 4, 2012, he went to an apartment in response to a domestic-battery complaint. As he

approached the front door, defendant ran out the back door. Defendant was apprehended a short

time later. When Officer Beaufils spoke to Wolfe, he saw that she had scratches on her neck and

redness on the left side of her face. Wolfe provided a written statement, which the court admitted

into evidence.

¶7     Wolfe testified that, on January 2, 2012, she and defendant had an argument about his not

providing financial support for their children. Defendant then hit her in the mouth with an open



                                                 -2-
2021 IL App (2d) 200577-U


hand, cutting her lips. Wolfe fell onto the bed, and defendant began choking her. According to

Wolfe, defendant placed both of his hands around her neck with his thumbs in the middle. Wolfe

had difficulty breathing. When Wolfe’s sister entered the bedroom, defendant released his grip on

Wolfe’s throat and left.

¶8      Wolfe then testified about the charged offenses. On September 11, 2016, she rode with

defendant to his apartment. As they approached the rear door of the apartment, they argued. Then

defendant hit her in the mouth, cutting her lips. Defendant knocked Wolfe to the ground. As

Wolfe was lying on her back, defendant “put his hand to [her] throat.” According to Wolfe,

defendant placed his hand “[a]cross the front of [her] throat.” When he did so, Wolfe could not

breathe and felt as though she would die. When Wolfe asked to leave, defendant told her to walk

home. Wolfe ran to her mother’s home—about six blocks away. As she ran, she called her mother

and told her to call the police.

¶9      Christina Wolfe, Wolfe’s mother, testified that she received a phone call from Wolfe at

about 7:36 p.m. on September 11, 2016. Wolfe sounded scared and was crying and talking fast.

Wolfe said that defendant had choked and hurt her. Wolfe told Christina to hang up and call the

police. Christina did so. Her 911 call was played in court, and she admitted that she did not tell

the dispatcher that Wolfe had been choked. But she added that she and Wolfe told the responding

officers that defendant choked Wolfe.

¶ 10    Wolfe also testified that defendant wrote her letters while he was in prison on another

offense. He sent the letters to his mother, who passed them on to her. She identified the February

2019 letter that was the subject of the State’s motion in limine. According to Wolfe, defendant

asked her in the February 2019 letter to write an affidavit regarding the 2016 incident. However,

Wolfe declined, “[b]ecause it would [have been] lying.”



                                              -3-
2021 IL App (2d) 200577-U


¶ 11   Defendant wrote as follows in the February 2019 letter. He had heard that Wolfe was “not

going to show up to court.” He “encourage[d] that.” He included with his letter a blank affidavit

for her to complete. He wanted her to write in the affidavit that (1) the two of them argued on

September 11, 2016, (2) he did not harm her, and (3) she was forced to lie that he harmed her. He

told her to give the affidavit to his mother, who would pass it to his attorney. Defendant further

wrote that he needed Wolfe’s cooperation.

¶ 12   Michelle Kamholtz testified for the defense that she was defendant’s girlfriend on

September 11, 2016. On that date, she was “hanging out” with defendant at his apartment. A car

pulled up during the late afternoon or early evening, and Wolfe got out. Wolfe and defendant

argued, but nothing physical happened. Wolfe then walked away.

¶ 13   During closing argument, the prosecutor asked the court to find defendant guilty based on

the testimony, “the propensity evidence that was presented[,] and the jail letters *** indicative of

this defendant’s consciousness of guilt.” After discussing the direct evidence of guilt, the

prosecutor noted that “what also is important is the [February 2019 letter]” that indicated

defendant’s consciousness of guilt. The prosecutor reminded the court that defendant gave Wolfe

step-by-step instructions on what to say in the affidavit, that defendant was telling Wolfe to lie,

and that the letter’s purpose was to help defendant get out of jail. The prosecutor also asked the

court to consider the January 2012 incident as showing defendant’s propensity to commit domestic

violence. The prosecutor concluded by asking the trial court to consider “all the evidence that was

presented in this case.”

¶ 14   In finding defendant guilty of both counts, the trial court noted Wolfe’s testimony that

defendant choked her with one hand. The court found Wolfe credible and Kamholtz not credible.

The court further noted that the absence of any physical injury to Wolfe’s throat did not mean that



                                               -4-
2021 IL App (2d) 200577-U


a battery did not occur. The court was also “very concerned” about the February 2019 letter asking

Wolfe to provide a false affidavit. As for the 2012 incident, the court stated that it was “not placing

much weight on that.” That defendant was convicted of choking Wolfe in 2012 “[did] not

necessarily indicate to [the court] that he would have or would not have on this occasion.” The

court emphasized that, “[p]rimarily, [its] ruling is based on the evidence that [it] received about

what happened in 2016 and the defendant’s reaction to it with [the February 2019] letter.” The

court sentenced defendant to 12 years’ imprisonment on the aggravated domestic-battery

conviction and a concurrent 8-year prison term on the domestic-battery conviction. Following the

denial of his posttrial motion, defendant filed this timely appeal.

¶ 15                                       II. ANALYSIS

¶ 16    On appeal, defendant contends that (1) he was not proved guilty beyond a reasonable doubt

of strangling Wolfe, which is a necessary element of the aggravated domestic battery charge; and

(2) the State and the court focused on other-crimes evidence, creating an improper mini-trial that

denied him a fair trial.

¶ 17    In resolving defendant’s sufficiency-of-the-evidence contention, we must first address his

assertion that—because the facts were not in dispute—the applicable standard of review is de novo,

as opposed to the highly deferential standard under People v. Collins, 106 Ill. 2d 237, 261 (1985)

(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We disagree. De novo review does not

apply in every case where the facts are not in dispute. People v. Ford, 2015 IL App (3d) 130810,

¶ 16. Where a reasonable person could draw different inferences from a set of undisputed facts, it

is left to the trier of fact to resolve those questions. Ford, 2015 IL App (3d) 130810, ¶ 16. We

“use the Jackson [or Collins] standard of review to determine whether the State presented sufficient

evidence to satisfy the elements of the crime charged.” People v. Zaibak, 2014 IL App (1st)



                                                 -5-
2021 IL App (2d) 200577-U


123332, ¶ 48. Thus, where, as here, a defendant contends that undisputed facts were insufficient

to establish the elements of the offense, we apply the Collins standard.

¶ 18   Under Collins, a reviewing court considers whether, viewing the evidence in the light most

favorable to the State, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. Collins, 106 Ill. 2d at 261. In conducting that review, our role is not

to retry the defendant. People v. Milka, 211 Ill. 2d 150, 178 (2004). Instead, we give great

deference to the factfinder’s determinations regarding witness credibility and the inferences drawn

from their testimony. People v. McLaurin, 184 Ill. 2d 58, 79 (1998). We will reverse a defendant’s

conviction only if the evidence is so improbable or unsatisfactory that reasonable doubt of guilt

remains. McLaurin, 184 Ill. 2d at 79.

¶ 19   Here, defendant was charged under section 12-3.3(a-5) of the Criminal Code of 2012

(Code) (720 ILCS 5/12-3.3(a-5) (West 2016)), which requires proof that a defendant, while

committing domestic battery, strangled another individual. 720 ILCS 5/12-3.3(a-5) (West 2016).

That section defines “strangle” as “intentionally impeding the normal breathing or circulation of

the blood of an individual by applying pressure on the throat or neck of that individual or by

blocking the nose or mouth of that individual.” 720 ILCS 5/12-3.3(a-5) (West 2016).

¶ 20   Here, Wolfe testified that defendant knocked her to the ground and placed his hand

“[a]cross the front of [her] throat.” When he did so, Wolfe could not breathe and felt as though

she would die. Wolfe’s testimony established that defendant intentionally impeded her normal

breathing by applying pressure to her throat. That was sufficient to establish that defendant

strangled her within the definition of section 12-3.3(a-5). See People v. Gary, 2017 IL 120958,

¶ 36 (testimony of a single witness is sufficient to convict if positive and credible).




                                                 -6-
2021 IL App (2d) 200577-U


¶ 21   Wolfe’s testimony was bolstered by the February 2019 letter, in which he encouraged her

to falsely state in an affidavit that he never struck or harmed her. That letter showed defendant’s

consciousness of guilt. See People v. Rogers, 2014 IL App (4th) 121088, ¶ 21 (citing People v.

Gambony, 402 Ill. 74, 80 (1948) (evidence of a defendant’s attempt to prevent a witness from

testifying against him is relevant as consciousness of guilt)). When viewed in the light most

favorable to the prosecution, Wolfe’s testimony and the February 2019 letter proved beyond a

reasonable doubt that defendant committed domestic battery within the meaning of section 3.3(a-

5) of the Code by strangling Wolfe.

¶ 22   Defendant asserts, however, that, because the State failed to submit evidence of any

physical injury to Wolfe’s throat or neck, it failed to prove strangulation. We disagree. Section

3.3(a-5) requires proof of the intentional impeding of normal breathing or blood circulation but

not proof of physical injury. Moreover, as the trial court noted, strangulation can occur without

causing any visible physical injury to the throat or neck. Thus, it was unnecessary for the State to

show that Wolfe suffered any physical injury to her neck or throat.

¶ 23   Defendant’s reliance on People v. Lindsey, 73 Ill. App. 3d 436 (1979), and People v. King,

2020 IL 123926, is misplaced. In Lindsey, an expert opined that, because there was no evidence

of hemorrhages or fractures to the structures of the air passages in the deceased victims’ necks,

they had not been strangled. Lindsey, 73 Ill. 2d at 441. However, the court in Lindsey did not

hold that such evidence was necessary to prove strangulation. Similarly, in King, an expert opined

that the victim had been strangled because there was evidence of hemorrhages in her eyes, throat,

and tongue. King, 2020 IL 123926, ¶ 14. However, the King court did not hold that such evidence

was necessary to prove that strangulation had occurred. Thus, neither case supports defendant’s

position.



                                               -7-
2021 IL App (2d) 200577-U


¶ 24   We next address whether the State so focused on the other-crimes evidence that it created

a mini-trial around that evidence and thus denied defendant a fair trial. Initially, we note that the

parties dispute whether defendant forfeited this issue by failing to raise it in the trial court and

whether the plain-error doctrine applies to excuse the forfeiture. See People v. Thompson, 238 Ill.

2d 598, 613 (2010) (“The plain-error rule bypasses normal forfeiture principles and allows a

reviewing court to consider unpreserved claims of error in specific circumstances.”). We need not

decide whether defendant forfeited the issue or whether plain error resulted, as no error occurred.

See Thompson, 238 Ill. 2d at 613 (first step in plain-error analysis is to determine whether any

error occurred).

¶ 25   Defendant does not challenge the admissibility, as other-crimes evidence, of the January

2012 incident and the February 2019 letter. Instead, he asserts that he was denied a fair trial

because the State and the court focused too much on other-crimes evidence.

¶ 26   It is well-established that admitting other-crimes evidence should not lead to a “ ‘mini-

trial’ of the collateral offense.” People v. Walston, 386 Ill. App. 3d 598, 619 (2010) (quoting

People v. Nunley, 271 Ill. App. 3d 427, 432 (1995)). Accordingly, a trial court should carefully

limit the details of the other crimes to what is necessary to illuminate the issue for which the

evidence was introduced. Walston, 386 Ill. App. 3d at 619. The adversity toward such a mini-

trial of the prior offense applies the principle that evidence should not be admitted where it causes

unfair prejudice, jury confusion, or unnecessary delay. Walston, 386 Ill. App. 3d at 619.

¶ 27   Here, defendant had a bench trial. Thus, there was no risk of jury confusion. Nor was

there any unnecessary delay, as the trial was completed in less than a day.

¶ 28   That leaves the question of whether there was unfair prejudice—there was not. The

testimony regarding the January 2012 incident was relatively brief and consisted only of what was



                                                -8-
2021 IL App (2d) 200577-U


necessary to establish its similarity to the charged offense. Nor did the prosecutor overemphasize

the incident, mentioning it only once in the opening statement and once in closing argument. More

importantly, the trial court noted that it did not “plac[e]much weight” on the incident. Thus, we

cannot conclude a mini-trial occurred regarding the January 2012 incident.

¶ 29   As for the February 2019 letter, the State offered it, and the trial court considered it, only

as showing defendant’s consciousness of guilt. To the extent the letter suggested another crime,

such as witness tampering, there is simply no indication that the State or the trial court considered

it as other-crimes evidence. Thus, whatever the emphasis on the letter, it did not amount to a mini-

trial on other-crimes evidence.

¶ 30                                    III. CONCLUSION

¶ 31   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 32   Affirmed.




                                                -9-